DETAILED ACTION
This is an allowance of all claims filed on 04/08/2021. Claims 1, 4-6, 9-11, 14-16 and 19-20 are pending. Claims 1, 6, 11 and 16 are amended. Claims 1, 4-6, 9-11, 14-16 and 19-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites the following allowable limitation: “wherein the memory system determines the threshold as the first threshold when the write command currently provided is a sequential write command, determines the threshold as the first threshold when the write command currently provided is a random write command and most of the commands among a set number of recently-provided commands are sequential write commands, and determines the threshold as the second threshold, which is smaller than the first threshold, when the write command currently provided is a random write command and sequential write commands are not a most part of the commands among the set number of recently-provided commands.”
Closest prior art Lin [US 2018/0232314] appears to teach a storage system to determine if the write requests are random or sequential. 
Liang [US 2015/0134887] appears to teach based on sequential write operation count is above a threshold, garbage collection operation is initiated and performed when the next write command is random.
Pam [US 2014/0089584] appears to teach the random write command threshold is less than sequential write command threshold.
However, the prior arts on record do not appear to teach or fairly suggests the allowable limitation concept of determining two different threshold based on certain criteria, 1st threshold if current write command is sequential or current write command is random but most of the recent write commands are sequential, and 2nd threshold if current write command is random as well as most of the recent write commands are not sequential. Based on the rationale, Claim 1 and its dependent claim 4-5 are allowed.
Independent claim 6 recites the same allowable limitation as Claim 1. Under the same rationale, Claim 6 and its dependent claims 9-10 are allowed.
Independent claim 11 recites the same allowable limitation as Claim 1. Under the same rationale, Claim 11 and its dependent claims 14-15 are allowed.
Independent claim 16 recites the same allowable limitation as Claim 1. Under the same rationale, Claim 16 and its dependent claims 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132